Citation Nr: 1801139	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for thoracolumbar strain.

2.  Entitlement to an initial compensable rating for bilateral feet metatarsal bursitis.

3.  Entitlement to service connection for bilateral leg stress fracture.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to June 2011.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of July 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is now with the RO in Nashville, Tennessee.

The Veteran testified before the undersigned in July 2017.  A hearing transcript is of record.

The issues of increased ratings for thoracolumbar strain and bursitis as well as the issue of service connection for stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with hearing loss for VA disability purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as a VA examination are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking entitlement to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Based on the evidence of record, the Veteran's claim for service connection for bilateral hearing loss is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  Specifically, there is no evidence that the Veteran has ever been diagnosed hearing loss severe enough to be considered a disability for VA purposes.  

The Veteran received an audiological evaluation in February 2011, which was 4 months prior to his separation from service.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
10
LEFT
5
0
-5
20
5

With no pure tone threshold reaching 40 decibels and a lack of 3 or more auditory thresholds 26 decibels or higher, this examination does not demonstrate hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.

During an August 2012 VA examination, the Veteran reported that he did not always hear what people say, and as a result, he often misunderstands.  He reported unilateral hearing loss in his left ear.  He reported a history of military noise exposure which included gunfire and loud sounds in his position as a metal worker.  On the authorized audiological evaluation in August 2012, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
0
5
30
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner concluded that the Veteran exhibited normal hearing in the right ear and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear.  With no pure tone threshold reaching 40 decibels, a lack of 3 or more auditory thresholds 26 decibels or higher, and no speech recognition scores less than 40 percent, this examination also does not demonstrate hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.

During the Veteran's July 2017 hearing, the undersigned discussed with the Veteran and his representative that the Veteran's medical record did not indicate that he had hearing loss for VA disability purposes.  The Veteran was informed that the potential to grant service connection for hearing loss relied upon an audiological examination that demonstrated such hearing loss.  In September 2017, the Veteran obtained an audiological examination from a private audiologist.  The Veteran complained of hearing loss and intermittent tinnitus.  The audiologist noted his exposure to loud noise in service in his position as a machine gunner.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
5
0
0
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  With no pure tone threshold reaching 40 decibels, a lack of 3 or more auditory thresholds 26 decibels or higher, and no speech recognition scores less than 40 percent, this examination also does not demonstrate hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for bilateral hearing loss.  The evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from symptoms that may approximate hearing loss, he is not competent to provide a medical opinion diagnosing that disability for VA disability purposes.  Such medical diagnoses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4. 
 
Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed hearing loss to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran has filed increased rating claims for his service-connected thoracolumbar spine and foot disabilities.  Additionally, he has filed a service connection claim for stress fractures.  

During the Veteran's July 2017 Board hearing, he reported that his thoracolumbar spine and foot disabilities had worsened in severity.  Thus, the Board finds that the claims must be remanded in order to afford the Veteran VA examinations which assess the current severity of those disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regards to the stress fractures claim, the Veteran's separation examination contains notations of shin splints and stress fractures during service.  During his July 2017 hearing, the Veteran asserted that his right femur continues to give him issues.  He also reported pain and tingling in his right leg.  However, August 2013 imaging was negative for abnormalities and it is unclear whether the Veteran has a current disability.  Therefore, there is the possibility that the Veteran's stress fractures were not a chronic condition.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed stress fractures.  Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded VA examination to determine whether he currently has a stress fracture disability and the relationship of such disability to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Columbia, Tennessee since September 2015, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his stress fractures.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether the Veteran has a current disability with regards to his claimed stress fractures or whether his stress fractures in service were an acute and transitory medical problem.  The examiner should then state if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed stress fractures are etiologically related to his military service.  

3.  Schedule the Veteran for VA examinations for his thoracolumbar spine and foot disabilities to determine their current severity.  The complete file should be made available to the examiner selected to conduct the examination.  The examiner should conduct a complete examination of the Veteran, and include a detailed description of the following:

(a)  A description of the thoracolumbar spine disability, to include range of motion, existence of ankylosis, and a thorough evaluation of any associated neurological symptoms such as radiculopathy.  If applicable, the severity of any neurological symptoms should be fully addressed.

(b) A description of the bilateral foot disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  The examiner should also state whether the Veteran has malunion or nonunion of the tarsal or metatarsal bones.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


